      Case 2:19-cv-01037-KJM-AC Document 9 Filed 04/12/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    EMMETT HARRIS,                                      No. 2:19-cv-1037 KJM AC P
12                         Plaintiff,
13            v.                                          ORDER
14    RICK M. HILL, et al.,
15                         Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

19      I.         Application to Proceed In Forma Pauperis

20           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

21   § 1915(a). ECF Nos. 2, 6. Accordingly, the request to proceed in forma pauperis will be granted.

22           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

23   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

24   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

25   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

26   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

27   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

28   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
                                                         1
      Case 2:19-cv-01037-KJM-AC Document 9 Filed 04/12/21 Page 2 of 5


 1   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.
 2   § 1915(b)(2).
 3      II.      Statutory Screening of Prisoner Complaints
 4            The court is required to screen complaints brought by prisoners seeking relief against a
 5   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 6   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 7   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]
 8   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).
 9            A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
11   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
12   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
13   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
14   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
15   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
16   Franklin, 745 F.2d at 1227-28 (citations omitted).
17            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
18   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
19   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
20   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
21   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
22   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
23   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
24   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
25   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
26   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
27   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
28   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
                                                         2
      Case 2:19-cv-01037-KJM-AC Document 9 Filed 04/12/21 Page 3 of 5


 1   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
 2             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
 3   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
 4   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
 5   content that allows the court to draw the reasonable inference that the defendant is liable for the
 6   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
 7   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
 8   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976) (citation omitted), as well as construe the
 9   pleading in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor,
10   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
11      III.      Complaint
12             The complaint names as defendants Old Folsom State Prison, Warden Hill, and
13   Correctional Officer Nagtaion. ECF No. 1. Plaintiff alleges that on June 10, 2018, defendants
14   violated his rights when he was taken to the emergency room, where defendant Nagtaion falsely
15   told the doctor that plaintiff had contraband in his rectum and Hill “signed off on it.” Id. at 3.
16      IV.       Failure to State a Claim
17             As an initial matter, plaintiff’s claim against the prison is barred by sovereign immunity
18   because the prison is an arm of the state. See Howlett v. Rose, 496 U.S. 356, 365 (1990) (the
19   state and arms of the state “are not subject to suit under § 1983” (citing Will v. Mich. Dep’t of
20   State Police, 491 U.S. 58 (1989))). With respect to defendants Nagtaion and Hill, plaintiff’s
21   sparse allegations are insufficient to state a claim. It is unclear whether Nagtaion knew that
22   plaintiff did not have any contraband but said that he did, or whether he mistakenly believed that
23   plaintiff had contraband. It is also unclear what happened after Nagtaion told the doctor that
24   plaintiff had contraband in his rectum (e.g. imaging was performed, plaintiff was subjected to a
25   cavity search, etc.) or what he means by defendant Hill “signed off on it.”
26      V.        Leave to Amend
27             If plaintiff chooses to file a first amended complaint, he must demonstrate how the
28   conditions about which he complains resulted in a deprivation of his constitutional rights. Rizzo
                                                          3
       Case 2:19-cv-01037-KJM-AC Document 9 Filed 04/12/21 Page 4 of 5


 1   v. Goode, 423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how
 2   each named defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th
 3   Cir. 1981). There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link
 4   or connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,
 5   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official
 6   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,
 7   268 (9th Cir. 1982) (citations omitted).
 8                Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
 9   his first amended complaint complete. Local Rule 220 requires that an amended complaint be
10   complete in itself without reference to any prior pleading. This is because, as a general rule, an
11   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
12   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th
13   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled
14   in subsequent amended complaint to preserve appeal). Once plaintiff files a first amended
15   complaint, the original complaint no longer serves any function in the case. Therefore, in an
16   amended complaint, as in an original complaint, each claim and the involvement of each
17   defendant must be sufficiently alleged.
18          VI.      Plain Language Summary of this Order for a Pro Se Litigant
19                Your request to proceed in forma pauperis is granted and you are not required to pay the
20   entire filing fee immediately.
21                You are being given leave to amend because the facts you have alleged in the complaint
22   are not enough to state a claim for relief. You have not provided enough information about what
23   each defendant did.
24                If you choose to amend your complaint, the first amended complaint must include all of
25   the claims you want to make because the court will not look at the claims or information in the
26   original complaint. Any claims or information not in the first amended complaint will not be
27   considered.
28   ////
                                                             4
      Case 2:19-cv-01037-KJM-AC Document 9 Filed 04/12/21 Page 5 of 5


 1           In accordance with the above, IT IS HEREBY ORDERED that:
 2           1. Plaintiff’s request for leave to proceed in forma pauperis, ECF No. 2, is granted.
 3           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
 4   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
 5   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
 6   Director of the California Department of Corrections and Rehabilitation filed concurrently
 7   herewith.
 8           3. Plaintiff’s complaint fails to state a claim upon which relief may be granted, see 28
 9   U.S.C. § 1915A, and will not be served.
10           4. Within thirty days from the date of service of this order, plaintiff may file an amended
11   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
12   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket
13   number assigned this case and must be labeled “First Amended Complaint.” Plaintiff must file an
14   original and two copies of the amended complaint. Failure to file an amended complaint in
15   accordance with this order will result in a recommendation that this action be dismissed.
16           5. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint
17   form used in this district.
18   DATED: April 12, 2021
19

20

21

22

23

24

25

26

27

28
                                                         5
